Citation Nr: 0003372	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Mark Reed, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife and son


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1943 to January 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran service 
connection for PTSD and assigned a noncompensable evaluation.  
In an October 1997 rating decision, the veteran was assigned 
a 30 percent evaluation.  The veteran appealed to the BVA for 
a higher rating, and by a decision of December 15, 1998, the 
Board increased the rating for the veteran's PTSD to 50 
percent disabling.  The veteran-appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), which, upon a joint motion 
by the Secretary of Veterans Affairs and the veteran-
appellant, vacated the portion of the Board's December 15, 
1998 decision that denied a rating in excess of 50 percent 
for PTSD, and remanded the case to the Board for further 
proceedings and readjudication.  [citation redacted].

At the June 1998 Travel Board hearing the veteran's 
representative raised the issue of entitlement to service 
connection for an organic mental disorder.  Since this matter 
has not been adjudicated, it is referred to the RO for 
appropriate action.


REMAND

In view of the joint motion for remand and Court order noted 
above, the Board finds  that additional development of the 
medical evidence is warranted.  In this regard, any VA 
medical records of ongoing treatment and therapy should be 
obtained and reviewed.  Additionally, a comprehensive VA 
examination that distinguishes between impairment due to the 
veteran's PTSD from his organic mental disorder must be 
accomplished.


Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
psychiatric treatment (including any 
hospital, outpatient and therapy session 
reports relating to his treatment for 
PTSD).  The RO should then secure copies 
of all identified records that are not 
already on file and associate them with 
the record.  38 C.F.R. § 3.159 (1999). 

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Detailed findings 
on examination should be reported, and 
the examiner should distinguish, to the 
extent possible, between the social and 
industrial impairment attributable to 
PTSD, and the impairment due to the 
veteran's organic mental disorder.  It is 
also requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the 
veteran's PTSD.  The examiner is then 
requested to offer an opinion as to 
whether and to what degree the veteran's 
PTSD renders him incapable of obtaining 
and maintaining gainful employment.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO must then 
adjudicate the claim for a rating in 
excess of 50 percent for PTSD.  If the 
full benefit sought by the veteran is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.

4.  The veteran need take no action until 
otherwise notified, but he may furnish 
additional evidence and/or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to comply with the Court's 
order to obtain additional development to ensure an adequate 
record for appellate review.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




